        Case 1:18-cv-02973-CRC Document 10 Filed 01/09/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION,

                      Plaintiff,



               v.                                Civil Action No. 1:18-cv-2973 CMC



  FINANCIAL INDUSTRY REGULATORY
  AUTHORITY, INC.,

                      Defendant.



            [PROPOSED] ORDER EXTENDING TIME FOR FINRA TO
             ANSWER OR OTHERWISE RESPOND TO COMPLAINT

      For the reasons set forth in FINRA’s Motion for Extension of Time, and for good cause

shown, it is hereby ORDERED:

      That FINRA’s Motion for Extension of Time be GRANTED, and

      That FINRA shall answer, move or otherwise respond to the Complaint on or before

Monday, February 11, 2019.



Dated:________________                           _________________________________
                                                 United States District Judge
